Citation Nr: 1735539	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a skin disability, to include melanoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1967 to November 1970, which included service in the Republic of Vietnam during the Vietnam Era.  For his service, he received the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  Thereafter, in a May 2013 rating decision, the RO granted his service connection claim for prostate cancer.  See AB v. Brown, 
6 Vet. App. 35 (1993) (holding that a claim no longer remains in controversy where the maximum available benefit has been awarded).

Although the Veteran requested a travel Board hearing in his December 2013 VA Form 9, the July 2014 Certification of Appeal notes he withdrew the request.  As such, his hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

Based on the evidence of record as noted below, the Board has re-characterized and broadened the service connection claim for melanoma to a claim for a skin disability, to include melanoma.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes the Veteran has filed an April 2017 Notice of Disagreement (NOD) with the RO's March 2017 rating decision, proposing to reduce the disability rating for his service-connected prostate cancer.  The RO has acknowledged receipt of the NOD and his initiation of the appeal.  Moreover, the RO held a Decision Review Officer Hearing in May 2017 regarding this claim.  Therefore, it is clear the RO is still developing this claim and no action is required by the Board at this juncture.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his melanoma is related to his service in the Republic of Vietnam.  More specifically, he believes they are due to herbicide agent exposure.

In denying this claim, the RO observed that melanomas are not included among the conditions eligible for presumptive service connection due to herbicide agent exposure.  See May 2013 Statement of the Case; see also 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, the RO failed to consider whether service connection was warranted on a direct basis.  See 38 C.F.R. 3.304 (2016); Combee v. Brown, 34 F.3d 1039, 1942 (Fed. Cir. 1994) (holding that although service connection on a presumptive basis may not be warranted, it does not preclude service connection on a direct basis).

Here, the evidence of record clearly establishes the Veteran has been diagnosed with multiple skin conditions post-separation; melanoma, basal cell carcinoma, and keratoacanthoma.  See Dr. K.T.M. Problem List; April 2016 VA Primary Care Outpatient Note (noting the Veteran's history of melanoma and recent melanoma on his left arm).

Further, the RO previously conceded the Veteran was exposed to herbicide agents during his service in the Republic of Vietnam.  See February 2012 Rating Decision; see also 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Missing from the record is a competent nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is competent to establish the presence of observable symptomatology, he is not competent to opine as to medical etiology or render medical opinions); Jones v. West, 12 Vet. App. 460, 465 (1999).  Moreover, the Veteran has yet to be afforded a VA examination in this regard.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that for purposes of determining whether a veteran must be provided a VA examination, the threshold for determining whether the evidence indicates the current disability may be related to the in-service event is a low one).  
As another matter, it appears the copy of the July 2012 rating decision associated with the claims file is not complete. 

Thus, the Board finds a remand is necessary to obtain a VA examination and a complete copy of the July 2012 rating decision.   

Accordingly, the case is REMANDED for the following action:

1. Associate a complete copy of the July 2012 rating decision with the claims file.

2. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his claimed skin disability. 

After reviewing the complete record, the examiner should:

a. Identify all current and prior diagnoses of a skin condition.   

b. Reconcile all prior diagnoses of a skin condition with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why. 

c. For each diagnosis identified, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service, to include herbicide agent exposure. 

d. In rendering an opinion, address his lay statements.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




